Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “distribution line” must be shown or the features cancelled from the affected claims.
See MPEP § 608.02(d)

Claim Objections
Claim 7 states in part; “the pin setter” which lacks antecedent basis.
Claims 9 and 10 state in part; “the common space” which lacks antecedent basis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for a cable tap comprising a connector in one port and a pin setting device in a second port, does not reasonably provide enablement for connection of the cable tap to a distribution line.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to clearly understand how and where the conductor of the distribution line is “tapped” by the invention commensurate in scope with these claims, particularly when Claim 8 states a common space shared by the first port and second port is empty.  One of ordinary skill in the art would expect such a space to be occupied by some portion of the distribution line being tapped.

In light of the 35 U.S.C. §112(a) rejection, the correlation of the claimed attributes to known prior art will be within the context of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 4,120,554) [IDS filed 7/02/2020].   
The same reasoning applied in the rejection of an apparatus applies to the subject-matter of the method of assembling the same apparatus.

With respect to Claim 6; Bianchi et al. shows an apparatus comprising: inserting a     connector 17 into a first port of a tap [Fig. 2 – within 10],  the connector 17 is configured to connect the tap to a distribution line 15; tightening the connector 17 into the first port [via 52]; inserting a pin setting device 30 into a second port [Fig. 2 – within 11] after tightening the connector 17 into the second port,  the pin setting device 30 is configured to retain the connector within the tap [Col. 4, lines 47-57]; and tightening the pin setting device 30 into the first port to cause a plunger 65 to provide a retaining force against a pin 45 of the connector 17, the retaining force being provided by a biasing 53 within the pin setting device 30.


With respect to Claim 7; Bianchi et al. shows installing a dust cap  60 into the first port after tightening the pin setting device 30  into the first port.


With respect to Claims 9 and 10; Bianchi et al. shows tightening the connector 17 into the first port causes the pin 45 of the connector to reside at least partially in the common space [occupied by 15]; and the tightening the pin setting device 30 into the first port causes the plunger 65 to retain the pin 45 within the common space.

Claims 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lepper (US 2,805,399).

With respect to Claims 12 and 20; Lepper shows a pin setting device [Fig. 2] comprising: an outer body 1; a plunger 34 within the outer body; connection features 17 to connect the pin setting device to a cable tap [Fig. 2]; and a biasing member 33 configured to provide a biasing force to the plunger 34 and engage the plunger against a pin 35 of a           connector 39 for retaining the pin 35 in place when the connector 39 is installed in the cable tap,  the connector 39 connects the cable tap to a distribution line 4, the connection features include threads [Col. 3, lines 55-57].

With respect to Claim 13; Lepper shows comprising a dust cap 24 integrated with the pin setting device [Fig. 2].

With respect to Claim 14; Lepper shows the biasing member 33 applies a reactionary biasing force onto the outer body [where 24 and 1 meet] .

With respect to Claim 15; Lepper shows a sleeve 27 received at least partially in the outer body 1.



With respect to Claim 16; Lepper shows the biasing member 33 applies the reactionary biasing force onto the sleeve 27, and the sleeve transmits the reactionary biasing force to the outer body [at 29].

With respect to Claim 17; Lepper shows the sleeve 27 defines a bore 26 and the      plunger 34 is configured to retract within the bore 26 by the biasing force 33.

With respect to Claim 18; Lepper shows a catch 25, the biasing member 33 is retained by the catch 25 and the biasing member 33 is provided between the catch 25 and an end face of the plunger 34.

With respect to Claim 19; Lepper shows the plunger 34 comprises a conductive material [Col. 4, lines 63-67]. 

7.	At this time no known prior art applies to Claim 1 and subsequent dependent  claims 2-5; claim 8 and claim 11.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.




[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833